IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                      : No. 119 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CLERK OF THE COURT, COMMON                :
PLEAS COURT, PHILADELPHIA,                :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.